Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 08-26-2020 under new application; which have been placed of record in the file. Claims 1-5 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.\

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-26-2020 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takao Nagashima (US 4584444 A) in view of Satoshi Fukao (US RE30435 E).

Regarding Claim 1, Takao Nagashima (US 4584444 A)  suggests a capacitance switch (figure 2, Item 10, Col. 4, Line 21  comprising: an electrode portion including a first electrode and a second electrode electrically insulated from the first electrode (please see Col. 4,  Lines 44-54 figure 2, Items 32 first electrode, item 34 dielectric insulator Item 36 second electrode); a moving member formed of an electric conductor or a dielectric (figure 2, Item 36 is second electrode being moving member a conductor  Col. 4 Lines 63-65); and a pressing member having a projecting portion (Col. 4, Lines 26-40 suggests button with plunger a pressing member having projections member), wherein the pressing member is configured to change a distance between the moving member and the electrode portion by displacing the projecting portion (please see Col. 6, Lines 4-50 details the action of the capacitance switch and displacements of the projecting portion item 22 Col. 4, Lines 32-39, plunger item 18, second electrode item 36 and rubber cap item 39 Col. 5, Lines 26-35, please see figure 9 on sheet 1 suggesting and disclosing depth of the depression of button VS capacitance varying), wherein the moving member has a first moving surface and a second moving surface that moves independently of the first moving surface (please see Col. 6, Lines 4-50 details the action of the capacitance switch and displacements of the projecting portion item 22 Col. 4, Lines 32-39, plunger item 18, second electrode item 36 and rubber cap item 39 Col. 5, Lines 26-35 suggesting all the moving members, specifically spring portion second electrode 36 and the rubber cap, please also see col. 9, Lines 6-22, Col. 8, Lines 57-63 auxiliary electrode 62 forms of conical coil spring also a movable member), and wherein the projecting portion includes: a first projecting portion that is to be displaced by first pressing of the pressing member and brings the first moving surface close to the electrode portion; and a second projecting portion that is to be displaced by second pressing larger than the first pressing and brings the second moving surface close to the electrode portion (please see Col. 6, Lines 4-50 details the action of the capacitance switch and displacements of the projecting portion item 22 Col. 4, Lines 32-39, Col. 6, Lines 16-23, plunger item 18, second electrode item 36 and rubber cap item 39 Col. 5, Lines 26-35 please notice the projection portion do achieve different depth per depth depression, figure 9, Col. 7, Lines 3-13, please also see figures 7, 8, 15, 16, 18 different depth with different depression the position of projection portion 22, further it is well known to one ordinary skill in the art to achieve deeper depth or larger capacitance requires more or larger energy in pressing or harder pressing, the reason different projection are at different distance from the fixed electrode it is obvious to one ordinary skill in the art to get closer to fixed electrode requires different distance to travel, require to achieve different level of depth, further requires different level of energy or pressing please see figure 9).
Takao Nagashima (US 4584444 A)   fails to disclose pressing member having first and second projecting portion.
However, prior art of Satoshi Fukao (US RE30435 E) suggests pressing member having first and second projecting portion (please see figures 3-9, items 29, 30, col. 3, Line 63 to Col. 4, Line 2).
Takao Nagashima (US 4584444 A)   teaches A keyboard switch is provided with an insulating substrate, a first electrode laid on the insulating substrate, a second electrode formed of a conical coil spring and facing the first electrode, a dielectric disposed on the first electrode, a button positioned on the top portion of the second electrode, and a rubber cap disposed between the button and second electrode, for giving snap feeling to an operator when the button is depressed and the capacitance of the switch exceeds a given value.
Satoshi Fukao (US RE30435 E)     teaches pressing member having first and second projecting portion
Takao Nagashima (US 4584444 A)   teaches a projection portion is formed at a predetermined portion of a side of the plunger to face each of the guide grooves so as to be fitted in its corresponding guide groove. The capacitance varies with the change in the facing area which changes substantially in proportion to the depth of depression of the button. The switch is capacitive-coupled for a switching operation and the snap feeling is given to the operator when the capacitance exceeds the given value
Takao Nagashima (US 4584444 A)   does not teach pressing member having first and second projecting portion
Takao Nagashima (US 4584444 A) contained a device which differed the claimed process by the substitution of the step of pressing member having first and second projecting portion. Satoshi Fukao (US RE30435 E) teaches substituted step of pressing member having first and second projecting portion and their functions were known in the art to be able to stabilize the movable parts of the capacitive  switch and allow resiliently deformed. Takao Nagashima (US 4584444 A)  step of pressing member having first and second projecting portion of Satoshi Fukao (US RE30435 E) and the results would have been predictable and resulted in stabilize the movable parts of the capacitive  switch and allow resiliently deformed (Satoshi Fukao (US RE30435 E) Col. 6, Lines 14-20); as well as achieve  capacitance varying  with the change in the facing area which changes substantially in proportion to the depth of depression of the button; as the switch is capacitive-coupled for a switching operation. Takao Nagashima (US 4584444 A)   abstract.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Takao Nagashima (US 4584444 A)  suggests the moving member has a planar shape (Col. 6, Lines 46-50, Col. 8, Lines 59-63), and wherein the moving member includes: a first spring portion that moves the first moving surface toward the electrode portion by urging the first moving surface due to displacement of the first projection portion; and a second spring portion that moves the second moving surface toward the electrode portion by urging the second moving surface due to displacement of the second projecting portion (please see Col. 6, Lines 4-50 details the action of the capacitance switch and displacements of the projecting portion item 22 Col. 4, Lines 32-39, Col. 6, Lines 16-23, plunger item 18, second electrode item 36 and rubber cap item 39 Col. 5, Lines 26-35 please notice the projection portion do achieve different depth per depth depression, figure 9, Col. 7, Lines 3-13, please also see figures 7, 8, 15, 16, 18 different depth with different depression the position of projection portion 22, Col. 8, Lines 57-63 auxiliary electrode 62 forms of conical coil spring also a movable member).

Regarding Claim 3, Takao Nagashima (US 4584444 A)  suggests the first spring portion includes a first spiral spring , and wherein the second spring portion includes a second spiral spring (Col. 8, Lines 49-68, suggests contractible electrode 36 and auxiliary electrode 62 both being movable members)

Regarding Claim 5, Takao Nagashima (US 4584444 A)  suggests the second projecting portion includes two sections, wherein the two sections of the second projecting portion oppose to each other in the plan view, and wherein the first projecting portion is disposed between the two sections of the second projecting portion in the plan view (please see figure 2, Items # 22, 18,Col. 4, Lines 32-36).
Please also see Satoshi Fukao (US RE30435 E) suggests pressing member having first and second projecting portion (please see figures 3-9, items 29, 30, col. 3, Line 63 to Col. 4, Line 2).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
KURIKAWA Yohei et al. (US 20150090579 A1) paragraphs 11-13.

Andrew Voge et al. (US 4, 408,252 A) Col. 3, Line 1 to Col. 4, Line 46


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
08-18-2022